Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 21, 25, 30, 35-38, 40, 45-47 and 86-87 are allowed because the prior art, in light of the evidence in the specification, fails to teach or suggest cfDNA 200-2,000-plex direct PCR (“(i) 200 to 2,000 different target loci-specific PCR primer pairs”) or hemi-nested universal LM-PCR (“(ii) 200 to 2,000 different target loci-specific PCR primers and a universal or tag-specific PCR primer”) using 5-20nM primer concentrations.  The closest prior art only teaches LM-PCR for cfDNA, but fails to teach or suggest 200-2,000-plex or 5-20nM primer concentrations (US 9,453,257).  Other prior art teaches that cfDNA can be used in very high multiplexes, but fails to teach or suggest 5-20nM primer concentrations (US20040137470; US 20080299562; US 20100105049; US 20130130923; US 20120264618; US 20130022973).  Although US20040137470 teaches that “In a preferred embodiment, a low concentration of each primer set is used to minimize primer-dimer formation” and “[a]ny number of primer sets can be used in the first amplification reaction including but not limiting to 1-10, 10-20, 20-30, 30-40, 40-50, 50-60, 60-70, 70-80, 80-90, 90-100, 100-150, 150-200, 200-250, 250-300, 300-350, 350-400, 400-450, 450-500, 500-1000, and greater than 1000” (para. 0269), yet this reference still used “[p]rimer concentration ranges of 50 nM-900 nM” (para. 2645).  Finally, although bias in multiplex amplification can be reduced by several different methods, including low primer concentration and long annealing times (see FU,  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21, 25, 30, 35-38, 40, 45-47 and 86-87 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/           Primary Examiner, Art Unit 1637